                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TERRY ALTON PARKER,                             )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 3:18-cv-106-JPG-RJD
                                                )
LESLEE BROOKS,                                  )
                                                )
       Defendant.                               )

                               MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       Plaintiff Terry Alton Parker, an inmate in the custody of the United States Bureau of

Prisons (“BOP”), brings this action pursuant to the Federal Tort Claims Act and Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), alleging that officials at the Federal Prison Camp

in Marion, Illinois (“Marion”) failed to provide appropriate treatment for his serious heart

condition and related pain. Following an initial screening of the Complaint pursuant to 28 U.S.C.

§1915A, Plaintiff was allowed to proceed on an Eighth Amendment deliberate indifference claim

against Defendant Leslee Brooks.

       Prior to Defendant Brooks filing an answer or otherwise responding to his Complaint,

Plaintiff submitted a proposed amended complaint. His filing was docketed as a motion for leave

to amend (see Doc. 25). Under Rule 15(a), Plaintiff’s proposed amended complaint should have

been filed as a matter of course. As such, the Court will conduct another threshold review

pursuant to § 1915A, as required in this circumstance. As set forth in the Court’s initial threshold

order, under § 1915A, the Court is required to screen complaints filed by prisoners and “identify

cognizable claims or dismiss the complaint, or any portion of the complaint” if the complaint “is

                                            Page 1 of 5
frivolous, malicious, or fails to state a claim upon which relief may be granted” or if it “seeks

monetary relief from a defendant who is immune from such relief.”

       Generally, the allegations set forth in the Court’s initial threshold order remain

substantially similar; thus, the Court declines to recount the allegations set forth in the Amended

Complaint. Plaintiff, however, names as Defendants the United States of America, the Federal

Bureau of Prisons Health Services Division, Randell Pass, Casey Franks, Patrick Trovillin, Caleb

Meyer, and Karen Waggoner, along with Leslee Brooks, the only Defendant currently named in

this action. At the outset, the Court notes that Plaintiff’s attempt to name the Federal Bureau of

Prisons Health Services Division is futile and improper. As stated in the initial threshold order,

this defendant, a division of a federal agency, is not a proper defendant in an FTCA action or a

Bivens action. As such, the Federal Bureau of Prisons Health Services Division was dismissed

with prejudice. This ruling still controls and to the extent necessary, the Court reaffirms that this

defendant is dismissed with prejudice.

       Upon review of the Amended Complaint, the Court finds that Plaintiff has pleaded the

following claims:

       Count 1:        Federal Tort Claim seeking compensation for the injuries Plaintiff sustained
                       in connection with his heart condition, as a result of the negligence of prison
                       officials at Marion.

       Count 2:        Eighth Amendment claim against Franks, Pass, Brooks, Trovillin, Meyer,
                       and Waggoner for deliberate indifference to his serious heart condition and
                       related pain.

Count One

       The Federal Tort Claims Act (“FTCA”) is the exclusive avenue for securing monetary

damages for the negligence of government employees. See 28 U.S.C. § 1346(b)(1); Couch v.

United States, 694 F.3d 852, 856 (7th Cir. 2013). The United States is the only proper defendant
                                           Page 2 of 5
to an FTCA case. See 28 U.S.C. § 2679(b). The Bureau of Prisons has a statutory duty to care

for prisoners in its custody (18 U.S.C. § 4042(a)(2)). Plaintiff’s Amended Complaint states

colorable claims regarding the failure of Marion medical staff to properly address and treat

Plaintiff’s heart condition and related pain. Therefore, Plaintiff shall be allowed to proceed on

Count One against the United States of America.

Count Two

       The Eighth Amendment protects inmates from cruel and unusual punishment.                 U.S.

Const., amend. VIII; see also Berry v. Peterman, 604 F.3d 435 (7th Cir. 2010). As the Supreme

Court has recognized, “deliberate indifference to serious medical needs of prisoners” may

constitute cruel and unusual punishment under the Eighth Amendment. Estelle v. Gamble, 429

U.S. 97, 104 (1976). In order to prevail on such a claim, the plaintiff must first show that his

condition was “objectively, sufficiently serious” and second, that the “prison officials acted with

a sufficiently culpable state of mind.” Greeno v. Daley, 414 F.3d 645, 652-53 (7th Cir. 2005)

(citations and quotation marks omitted).

       Here, Plaintiff’s heart condition and related pain constitute an objectively serious medical

condition.   Plaintiff has also sufficiently alleged that Brooks, Pass, Franks, and Trovillin

responded with deliberate indifference to his condition. However, Plaintiff has not adequately

alleged deliberate indifference on the part of Meyer or Waggoner. Indeed, Plaintiff merely alleges

that he provided Meyer with a list of symptoms when he went to sick call in April 2016 and Meyer

represented he would provide the list to Dr. Pass, but no action was taken. Plaintiff also alleges

that Waggoner indicated she would relay his concerns to staff, but he did not receive any help.

These bare assertions, with little detail and no context, are not sufficient to state a claim against

either Meyer or Waggoner. Accordingly, these defendants are dismissed without prejudice.
                                       Page 3 of 5
       For these reasons, IT IS HEREBY ORDERED that Federal Bureau of Prisons Health

Services Division is DISMISSED WITH PREJUDICE and that Meyer and Waggoner are

DISMISSED WITHOUT PREJUDICE. The Clerk of Court is directed to file Plaintiff’s

proposed amended complaint as the First Amended Complaint.

       IT IS FURTHER ORDERED that Count 1 shall proceed against the United States of

America and Count 2 shall proceed against Randell Pass, Casey Franks, Leslee Brooks, and Patrick

Trovillin. The Clerk of Court is DIRECTED to complete, on Plaintiff’s behalf, a summons and

form USM-285 for service of process on Defendants United States of America, Randell Pass,

Casey Franks, and Patrick Trovillin; the Clerk shall issue the completed summons. The United

States Marshal SHALL serve Defendants United States of America, Randell Pass, Casey Franks,

and Patrick Trovillin pursuant to Rule 4(e) of the Federal Rules of Civil Procedure. Rule 4(e)

provides, “an individual – other than a minor, an incompetent person, or a person whose waiver

has been filed – may be served in a judicial district of the United States by: (1) following state law

for serving a summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made; or (2) doing any of the following: (A) delivering

a copy of the summons and of the complaint to the individual personally; (B) leaving a copy of

each at the individual’s dwelling or usual place of abode with someone of suitable age and

discretion who resides there; or (C) delivering a copy of each to an agent authorized by

appointment or law to receive service of process.” All costs of service shall be advanced by the

United States, and the Clerk shall provide all necessary materials and copies to the United States

Marshals Service.

       In addition, pursuant to Federal Rule of Civil Procedure 4(i), the Clerk shall (1) personally

deliver to or send by registered or certified mail addressed to the civil-process clerk at the office
                                             Page 4 of 5
of the United States Attorney for the Southern District of Illinois a copy of the summons, the

complaint, and this Memorandum and Order; and (2) send by registered or certified mail to the

Attorney General of the United States at Washington, D.C., a copy of the summons, the complaint,

and this Memorandum and Order.

IT IS SO ORDERED.

DATED: October 3, 2018


                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                          Page 5 of 5
